IN THE SUPREME COURT OF THE STATE OF IDAHO
                                 Docket No. 44863

DEA HAIGHT,                                           )
                                                      )        Boise, December 2017 Term
        Plaintiff-Appellant,                          )
                                                      )        2018 Opinion No. 5
v.                                                    )
                                                      )        Filed: January 9, 2018
IDAHO DEPARTMENT OF                                   )
TRANSPORTATION,                                       )        Karel A. Lehrman, Clerk
                                                      )
        Defendant-Respondent.                         )
                                                      )

        Appeal from the District Court of the First Judicial District of the State of
        Idaho, Kootenai County. Hon. Cynthia K. C. Meyer, District Judge.

        The judgment of the district court is affirmed. Attorney fees and costs on
        appeal are awarded to respondent.

        G. W. Haight, Coeur d’Alene, for Appellant. G. W. Haight did not appear at oral
        argument.

        Hon. Lawrence G. Wasden, Attorney General, Boise, and Law Offices of David
        Hansen, Liberty Lake, WA for Respondent. Renee R. Hollander-Vogelpohl and
        David B. Hansen appeared at oral argument.
             _______________________________________________

BEVAN, Justice

        This is an appeal from the district court’s grant of summary judgment against Dea Haight
(“Haight”) and the dismissal of her complaint for damages and declaratory and injunctive relief.
Haight alleged that the Idaho Department of Transportation (“ITD”) was negligent in placing and
maintaining construction barrels on Interstate 90 (“I-90”) in Shoshone County, Idaho. In addition
to her negligence claim, Haight alleged portions of Idaho’s motorcycle and driver’s manuals
published by the State misrepresent the law and prescribe standards which present a danger to
motorists. The district court concluded that Haight failed to present sufficient evidence to support
her negligence claim and that she lacked standing to bring a declaratory judgment action against
ITD. Haight now alleges the trial court erred. We affirm the trial court’s dismissal of Haight’s
case.

                                                  1
                    II. FACTUAL AND PROCEDURAL BACKGROUND
       At about 10:00 a.m. on July 11, 2014, Haight and her husband were travelling east on I-
90 through Kellogg and Osburn, Idaho. In her complaint, Haight stated that the south lane of the
east bound portion of the roadway was closed off by orange construction barrels. The barrels
were placed on the broken line separating the south lane and the north lane of travel for the
eastbound traffic. At Mile Post 53, Haight alleges that one of the barrels was completely within
the lane of travel in the north passing lane for eastbound traffic—the only lane open for
eastbound traffic at the time. Haight claims the barrel caught both arms on the awning of her fifth
wheel camper trailer, ripping one arm completely away from the body of the camper and
partially tearing away the other arm.
       Haight filed a complaint on August 20, 2015, alleging ITD “negligently, carelessly and
contrary to law placed and maintained construction materials obstructing the public’s lane of
travel on I-90 in Shoshone County.” Consequently, Haight asserted ITD’s failure to maintain I-
90 was negligence, negligence per se, and a breach of ITD’s legal duty of care to the public. As a
direct and proximate result of ITD’s malfeasance or misfeasance, Haight claims damages in the
amount of $2,000. Additionally, as a result of the damage, Haight contends the camper is
unusable, and the value of the loss is $300 per week starting on July 11, 2014 and continues to
accrue until the damage is repaired.
       Haight’s second cause of action is for declaratory relief seeking an injunction restraining
ITD from publishing any information which is contrary to law. Haight alleges that portions of the
Idaho motorcycle and driver’s manuals published by the State misrepresent the law as it pertains
to the operation of motor vehicles. Haight seeks a writ mandating ITD correct all licensing
manuals and other materials related to qualifications for a vehicle operator’s license.
       On April 20, 2016, the district court issued its scheduling order, notice of trial setting,
and initial pretrial order. The scheduling order states that motions for summary judgment “shall
be timely filed as to be heard not later than ninety-one (91) days (thirteen weeks) before trial.”
ITD served its first set of interrogatories and requests for production on Haight on April 28,
2016. On October 12, 2016, ITD deposed Haight. That same day Haight served her first set of
interrogatories and requests for production on ITD, more than a year after filing her claim. ITD
filed separate summary judgment motions on Haight’s two claims on October 20, 2016, and the
motions were noticed for hearing on November 22, 2016 in compliance with the Scheduling

                                                 2
Order. ITD responded to Haight’s discovery request on November 10, 2016. On November 14,
2016, Haight filed an untimely motion pursuant to Idaho Rule of Civil Procedure 56(d) (formerly
56(f) (2015)) stating that she was unable to satisfy the district court’s order to file affidavits
opposing ITD’s summary judgment motions and asked for more time to complete discovery.
       At the summary judgment hearing, the district court heard arguments regarding Haight’s
untimely motion, but ultimately denied the motion. ITD then presented arguments on the merits
of the summary judgment motions, but Haight’s counsel declined to argue Haight’s negligence
claim. On December 20, 2016, the district court issued its Memorandum Decision and Order on
ITD’s motions for summary judgment, granting both motions. A final judgment was entered on
December 30, 2016 and filed with the clerk on January 3, 2017. On February 10, 2017, Haight
timely filed her notice of appeal.
                                     II. STANDARD OF REVIEW
       When this Court reviews the district court’s ruling on a motion for summary judgment, it
employs the same standard as the district court’s original ruling on the motion. Infanger v. City
of Salmon, 137 Idaho 45, 46–47, 44 P.3d 1100, 1101–02 (2002). In a motion for summary
judgment, the moving party bears the burden of proving the absence of a material fact. Sadid v.
Idaho State University, 151 Idaho 932, 938, 265 P.3d 1144, 1150 (2011). “When considering
whether the evidence in the record shows that there is no genuine issue of material fact, the trial
court must liberally construe the facts, and draw all reasonable inferences, in favor of the
nonmoving party.” Liberty Bankers Life Ins. Co. v. Witherspoon, Kelley, Davenport & Toole,
P.S., 159 Idaho 679, 685, 365 P.3d 1033, 1040 (2016). If the moving party has satisfied its
burden, the non-moving party must then come forward with sufficient admissible evidence
identifying specific facts that demonstrate the existence of a genuine issue for trial. Wattenbarger
v. A.G. Edwards & Sons, Inc., 150 Idaho 308, 317, 246 P.3d 961, 970 (2010). Although
circumstantial evidence can create a genuine issue for trial, a mere scintilla of evidence is
insufficient to demonstrate the existence of a genuine issue of material fact. Callies v. O’Neal,
147 Idaho 841, 846, 216 P.3d 130, 165 (2009). Thus, the slightest doubt as to the facts will not
forestall summary judgment. Zimmerman v. Volkswagen of America, Inc., 128 Idaho 851, 854,
920 P.3d 67, 70 (1996). “If the evidence reveals no disputed issues of material fact, then only a
question of law remains, over which this Court exercises free review.” Lapham v. Stewart, 137
Idaho 582, 585, 51 P.3d 396, 399 (2002).

                                                 3
        “This Court exercises free review over questions regarding the interpretation of the
Idaho Rules of Civil Procedure.” Boise Mode, LLC v. Donahoe Pace & Partners Ltd., 154 Idaho
99, 103, 294 P.3d 1111, 1015 (2013) (citation omitted). “The decision to grant or deny a Rule
56(f) [currently 56(d)] continuance is within the sound discretion of the trial court.” Taylor v.
AIA Services Corp., 151 Idaho 552, 572, 261 P.3d 829, 849 (2011) (citation omitted).
       Standing is a jurisdictional issue and presents a question of law. In re Jerome Cty. Bd. Of
Comm’rs, 153 Idaho 298, 308, 281, P.3d 1076, 1086 (2012).
                                         III. ANALYSIS
 A.    The district court did not err when it denied Haight’s Rule 56(d) (formerly 56(f))
       motion to allow discovery before disposition of the summary judgment motion.

       Haight argues that there were circumstances justifying the untimeliness of her request to
defer summary judgment under Idaho Rule of Civil Procedure 56(d) because a series of events
affected her counsel’s ability to devote time to her case. Haight further contends that she was
unable to provide affidavits in opposition to ITD’s motion because she did not receive ITD’s
response to her discovery requests until it was too late for her to respond. Without necessary
discovery, Haight maintains there was no way to know who was responsible for placement of the
barrels, when they were placed there, why they were placed there, what purpose they were
intended to serve, what alternative safety or control devices should have been used, who was
employed at the job site, what activities they were or were not undertaking, and who knew or
should have known that one or more barrels had been in the lane of travel. Therefore, Haight
argues additional time for discovery was necessary under Idaho Rule of Civil Procedure 56(d).
Conversely, the State argues the district court properly exercised its discretion in denying the
Rule 56(d) motion because (1) the motion was not timely filed, (2) Haight failed to meet her
burden to specify what additional discovery would reveal and how it would preclude summary
judgment, and (3) Haight failed to diligently pursue discovery.
   1. The district court properly denied Haight’s request to defer summary judgment under
      Idaho Rule of Civil Procedure 56(d) because Haight’s request was untimely.

       Haight argues the district court abused its discretion under a reasonable view of the facts.
Specifically, Haight asserts that her motion under Rule 56(d) should have been granted because a
series of unforeseeable events affected her counsel’s ability to timely develop her case.



                                                 4
       Under Idaho Rule of Civil Procedure 56(d), a motion for an extension of time to file
additional affidavits, depositions, and interrogatories in opposition to a motion for summary
judgment lies within the discretion of the district court. Carnell v. Barker Mgmt., 137 Idaho 322,
329, 48 P.3d 651, 658 (2002). A district court does not abuse its discretion in denying such a
motion if it “recognized it had the discretion to deny the motion, articulated the reasons for doing
so, and exercised reason in making the decision.” Fagen, Inc. v. Lava Beds Wind Park, LLC, 159
Idaho 628, 633, 364 P.3d 1193, 1198 (2016) (internal quotations and citation omitted). The
district court need not expressly state that it had discretion to deny the motion if it articulates the
reasons for denying the motion and those reasons show that the court knew it had discretion to
grant or deny the motion. Id. at 633, 364 P.3d at 1198. When reviewing the district court’s
discretionary decision, this Court determines whether the court (1) correctly perceived the issue
as one of discretion; (2) acted within the boundaries of such discretion and consistently with
applicable legal standards; and (3) reached its decision by an exercise of reason. Rockeller v.
Grabow, 139 Idaho 539, 545, 82 P.3d 450, 457 (2003).
       The district court properly exercised its discretion when it denied Haight’s request for
additional time to conduct discovery under Idaho Rule of Civil Procedure 56(d). Idaho Rule of
Civil Procedure 56(b)(2) provides that any opposing documents must be served at least 14 days
before the hearing. Likewise, Idaho Rule of Civil Procedure 7(b)(3)(A) provides that motions,
affidavits, memoranda, or briefs supporting the motion must be filed and served at least 14 days
prior to the hearing. In this case, Haight’s motion under Rule 56(d) was due on November 8,
2016, but was served on the State via fax on November 10. Furthermore, the court docket shows
it was not filed until November 14. Haight’s counsel acknowledged the motion was untimely,
and he offered reasons for its untimeliness, particularly lack of resources, doctor’s appointments,
car trouble, home repairs, computer problems, and other technical difficulties. The district court
considered counsel’s reasons for requesting an extension of time to complete discovery, and
although sympathetic to counsel’s issues, ultimately denied the motion. The district court
recognized its discretion, acted within the boundaries of that discretion and through an exercise
of reason. Thus, the court did not abuse its discretion when it denied Haight’s Rule 56(d)
motion.
   2. The district court properly denied Haight’s request to defer summary judgment under
      Idaho Rule of Civil Procedure 56(d) because Haight failed to meet her burden justifying
      an extension.

                                                  5
         Haight argues that ITD did not respond to her discovery requests in time to allow her to
respond at the hearing. As a result, Haight contends she had no choice but to simply rely on the
facts known to her in her complaint without the benefit of any discovery.
         Idaho Rule of Civil Procedure 56(d), formerly numbered 56(f) but substantively identical,
provides as follows:

                  If a nonmovant shows by affidavit or declaration that, for specified
                  reasons, it cannot present facts essential to justify its opposition, the court
                  may:
                  (1) defer considering the motion or deny it;
                  (2) allow time to obtain affidavits or declarations or to take discovery; or
                  (3) issue any other appropriate order. 1
“Control of discovery is within the discretion of the trial court.” Jen-Rath Co., Inc. v. Kit Mfg.
Co., 137 Idaho 330, 336, 48 P.3d 659, 665 (2002). A party seeking a continuance under Idaho
Rule of Civil Procedure 56(d) “has the burden of setting out what further discovery would reveal
that is essential to justify their opposition, making clear what information is sought and how it
would preclude summary judgment.” Jenkins v. Boise Cascade Corp., 141 Idaho 233, 239, 108
P.3d 380, 386 (2004) (internal quotations and citation omitted).
         Here, Haight stated in her request to defer summary judgment that she sought “the
identity of persons authorized by [ITD] to work on Interstate 90 at the time and place of the
accident.” Additionally, Haight vaguely asserted that once these persons were identified she
would depose them “with regard to their knowledge of facts relevant to these proceedings.”
However, Haight’s counsel failed to specify what these depositions would reveal or how this
information would preclude summary judgment. This Court has held that if a motion under Rule
56(d) fails to provide what relevant information a party needs or fails to provide a “reasonable
basis to believe additional discovery will produce new or relevant information not previously
disclosed” the motion may be denied. Taylor, 151 Idaho at 571, 261 P.3d at 848 (internal
quotations omitted). Therefore, without stating, even cursorily, what further discovery would
reveal that is essential to justify her request to defer summary judgment, Haight failed to meet

1
 Compare I.R.C.P. 56(f) (2015): “Should it appear from the affidavits of a party opposing the motion that the party
cannot for reasons stated present by affidavit facts essential to justify the party’s opposition, the court may refuse the
application for judgment or may order a continuance to permit affidavits to be obtained or depositions to be taken or
discovery to be had or may make such other order as is just.”

                                                            6
her burden under Rule 56(d). Consequently, the district court did not abuse its discretion in
denying the motion.
   3. The district court properly denied Haight’s request to defer summary judgment under
      Idaho Rule of Civil Procedure 56(d) because Haight failed to diligently pursue discovery.

          In addition to Haight’s argument that ITD did not respond to her discovery requests in
time to allow her to provide a proper response at the summary judgment hearing, Haight’s
counsel contends he exercised due diligence in performing discovery, but that he lacked staff
support, resources, and experienced personal issues that prevented him from pursuing discovery
sooner.
          The district court properly denied Haight’s request to defer summary judgment because
she did not conduct discovery to substantiate the facts alleged in her complaint for approximately
14 months. The court docket indicates that this action was filed on August 20, 2015. Haight did
not serve ITD with her first set of interrogatories until October 12, 2016. Pursuant to Idaho Rule
of Civil Procedure 33(b)(2), ITD timely answered Haight’s written discovery requests on
November 10, 2016. Not only did ITD timely respond, but Haight’s counsel admitted at the
summary judgment hearing on November 22, 2016 that he did not read them. When the district
court ruled on Haight’s motion under Rule 56(d), it noted that the motion was untimely and that
the motion failed to specify what information would be needed from discovery. However, more
important to the district court’s decision was Haight’s failure to engage in discovery for over a
year after the case was filed. The district court stated:
                        And while the Court is sympathetic to how life can really get in
                 our way—and you’ve had a lot of issues lately, and the Court is
                 sympathetic to those issues—nevertheless, discovery was not engaged in
                 when it could have been, and so to indicate that additional time is needed
                 when this summary judgment motion is scheduled for the last possible
                 date that the scheduling order would allow is simply too late, and I’m
                 going to deny the 56(d) motion, and we are going to continue with
                 argument on the summary judgment motion itself today.
          The district court may consider the moving party’s lack of diligence in pursuing
discovery in ruling on a Rule 56(d) motion. Boise Mode, LLC, 154 Idaho at 105, 294 P.3d at
1117. Thus, the district court recognized to grant or deny Haight’s Rule 56(d) motion was within
its discretion, it articulated its reasons for denying the motion, and it exercised reason in making
its decision. Therefore, the district court did not abuse its discretion by denying Haight’s motion

                                                   7
under Rule 56(d) because discovery was not pursued timely or to the extent it should have been.
Therefore we hold the district court did not abuse its discretion when it denied Haight’s motion
under Idaho Rule of Civil Procedure 56(d).

 B.    The district court did not err when it found there was insufficient evidence that ITD
       had actual or constructive notice of the dangerous condition that caused the
       accident.

       Haight alleges on appeal that ITD and its agents and employees conducted activities on a
major interstate highway and that those activities included the placement of traffic control
devices—orange barrels—in such a manner that caused physical damage to her personal
property. This alone, Haight argues, is sufficient to establish a prima facie case of negligence that
the placement of the barrel was the direct and proximate cause of the damage to Haight’s
camper. ITD, on the other hand, argues that it had no actual or constructive notice of the
dangerous condition on the roadway. Additionally, ITD contends that liability cannot attach if it
did not have notice of the dangerous condition, and, furthermore, ITD only has a duty to warn
motorists of a known dangerous condition on a public highway.
   1. The district court properly held that there was insufficient evidence to show ITD had
      actual or constructive notice of the dangerous condition.

       The elements of a common law negligence claim are “(1) a duty, recognized by law,
requiring the defendant to conform to a certain standard of conduct; (2) a breach of that duty; (3)
a causal connection between the defendant’s conduct and the resulting injury; and (4) actual loss
or damage.” Griffith v. JumpTime Meridian, LLC, 161 Idaho 913, 915, 393 P.3d 573, 575 (2017)
(internal quotations and citation omitted). This Court has held that the State Highway
Department is subject to liability when it creates or maintains a dangerous condition on the
highway if the State Highway Department:
       (1) knows of or by the exercise of reasonable care would discover such condition,
           and
       (2) should realize that the condition, involves an unreasonable risk of harm to
           those using the highways, and
       (3) should expect that persons using the highways will not discover or realize the
           danger, and
       (4) fails to exercise reasonable care to make the condition safe or to adequately
           warn of the condition and the risk involved, and,
       (5) the persons using the highway do not know or have reason to know of the
           condition and attendant risks.

                                                 8
Smith v. State, 93 Idaho 795, 804, 473 P.2d 937, 946 (1970). “[T]he State is not immunized from
liability when with respect to a public highway, the State maintains a known dangerous condition
on the highway and fails to properly warn motorists of such a condition.” Leliefield v. Johnson,
104 Idaho 357, 362, 659 P.2d 111, 116 (1983). In this case, there were no facts in the record
showing ITD breached a duty owed to Haight.
       Here, Haight failed to present evidence that establishes ITD had actual or constructive
notice that the construction barrel was out of place. Both Haight and her husband testified that
they had no knowledge of how the barrel got out of place on the roadway, how long it had been
out of place, or that anyone from ITD put the barrel in that position. Haight offered no evidence
showing actual or constructive notice in her memorandum in opposition to summary judgment.
Furthermore, during oral arguments, the district court asked Haight’s counsel if he wanted to
respond to the summary judgment motion on the negligence action. Haight’s counsel responded
by simply stating “No.”
       As the moving party, ITD met its burden by establishing no genuine issue of material fact
existed to show that it had actual or constructive notice of the dangerous condition. Then, the
burden shifted to Haight. Wattenbarger, 150 Idaho at 317, 246 P.3d at 970 (if moving party has
satisfied its burden, non-moving party must identify specific facts that demonstrate the existence
of a genuine issue of material fact). Haight’s counsel declined to meet this evidentiary burden,
and Haight’s negligence claim was properly dismissed by the district court. Accordingly, we find
the district court did not err when it held there was no genuine issue of material fact regarding
ITD’s actual or constructive notice of the dangerous condition.

 C.    The district court properly dismissed Haight’s complaint for declaratory judgment
       seeking injunctive relief for lack of standing.

       Haight argues that Idaho Code section 67-5278 and Rawson v. Idaho State Board of
Cosmetology, 107 Idaho 1037, 695 P.2d 422 (Ct. App. 1985) grant her standing to request relief
in the form of enjoining and restraining ITD from publishing any information that is misleading
or contrary to law. Furthermore, Haight requests a writ mandating ITD correct all Idaho licensing
manuals so the State provides fair and competent testing to obtain a vehicle operator’s license.
ITD argues that Idaho Code section 67-5278 only provides a mechanism for a person injured or
threatened to be injured by a rule to bring a claim. The statute alone, ITD claims, does not

                                                9
automatically provide standing or a justiciable interest. Moreover, ITD asserts that Haight has
failed to show an injury caused by ITD’s manuals. Because Haight has failed to show a distinct
palpable injury, ITD contends that she is unable to establish a causal connection between any
injury and the challenged content of ITD’s manuals.

    1. The district court properly dismissed Haight’s claim because she lacks standing to bring
       this action.

        “It is a fundamental tenet of American jurisprudence that a person wishing to invoke a
court’s jurisdiction must have standing.” Gallagher v. State, 141 Idaho 665, 668, 115 P.3d 756,
759 (2005) (internal quotations and citation omitted). “Standing is a preliminary question to be
determined by this Court before reaching the merits of the case.” Young v. City of Ketchum, 137
Idaho 102, 124104, 44 P.3d 1157, 1159 (2002) (citation omitted). “Standing focuses on the party
seeking relief and not on the issue the party wishes to have adjudicated.” Boundary Backpackers
v. Boundary County, 128 Idaho 371, 375, 913 P.2d 1141, 1145 (1996) (internal quotations and
citation omitted).
        The authority to render a declaratory judgment is governed by statute. I.C. § 10-1202.
Idaho Code section 10-1201 confers jurisdiction upon the courts with the option to “declare
rights, status, and other legal relations, whether or not further relief is or could be claimed.” An
aggrieved party may also seek declaratory relief as to the validity of Idaho rules. See I.C. § 67-
5278 (“The validity . . . of a rule may be determined in an action for declaratory judgment in the
district court, if it is alleged that the rule, or its threatened application interferes with or impairs,
or threatens to interfere with or impair, the legal rights or privileges of the petitioner.”).
        An important limitation upon this jurisdiction is that, “a declaratory judgment can only be
rendered in a case where an actual or justiciable controversy exists.” Harris v. Cassia County,
106 Idaho 513, 516, 681 P.2d 988, 991 (1984). This concept precludes courts from deciding
cases which are purely hypothetical or advisory in nature. State v. Rhoades, 121 Idaho 63, 69,
822 P.2d 960, 966 (1991). “To satisfy the case or controversy requirement of standing, a litigant
must allege or demonstrate an injury in fact and a substantial likelihood the judicial relief
requested will prevent or redress the claimed injury.” Backpackers v. Boundary County, 128
Idaho 371, 375, 913 P.2d 1141, 1145 (1996) (internal quotations and citation omitted). “This
requires a showing of distinct palpable injury and fairly traceable causal connection between the
claimed injury and the challenged conduct.” Id. (internal quotations and citation omitted).

                                                   10
       Haight argues that ITD’s manuals have interfered with or impaired her legal rights under
Idaho Code section 67-5278. Additionally, Haight argues that this Court’s decision in Rawson
gives her standing because her claims are based on interference or impairment by a rule. Rawson,
107 Idaho at 1041, 695 P.2d at 426.
       Under the facts of this case, Haight’s reliance on Rawson is misplaced. In Rawson, the
plaintiff was denied a cosmetology license under contentious circumstances. Id. The plaintiff in
Rawson, therefore, had standing because she had suffered a distinct and palpable injury that a
favorable court decision could remedy. Haight, on the other hand, has failed to show that she has
personally suffered any injury that can be redressed.
       Haight lacks standing because she has not established ITD’s manuals caused her an
injury in fact or that the information contained within the manuals is responsible for the alleged
property damage to her camper. As the party bringing the claim, Haight has the burden of
establishing standing. DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 (2006).
       Not only has Haight failed to establish how her rights have been impaired or affected
under Rawson and Idaho Code sections 67-5278 and 10-1202, Haight has also failed to provide
any testimony or other evidence that she suffered an injury in fact. Instead, Haight offers
generalized statements that information within ITD’s Motorcycle Manual and Motor Vehicle
Operator’s Manual may lead her to be unfairly or unlawfully tested for her qualifications if she
were to apply for a motorcycle endorsement. Haight vaguely alludes to the alleged misleading
statement that “[i]n most cases, the law requires that we stay as far to the right side of the road as
possible . . .” However, Haight has never explicitly stated what is incorrect about this statement
or how she has been injured by it. In fact, Haight is already lawfully licensed to operate motor
vehicles in the State of Idaho, does not have a motorcycle license or endorsement in Idaho, and
has never been injured while operating a motorcycle. Furthermore, Haight has not been required
to take a written examination at any point following the first time she was issued an Idaho
driver’s license. Nevertheless, Haight contends additional discovery will reveal the extent to
which the foregoing misrepresentation would disqualify her from securing the motorcycle
endorsement, which she has yet to obtain.
       Haight has not established that she has suffered an injury that is distinct to her and not
suffered by all citizens within the jurisdiction. Cf. Koch v. Canyon County, 145 Idaho 158, 160–
61, 177 P.3d 372, 374–75 (2008). Likewise, Haight has not established that the relief requested

                                                 11
will prevent or redress the claimed injury, namely that she suffered an injury in fact and that the
property damage alleged was caused by misinformation contained within ITD’s manuals. Young,
137 Idaho at 106, 342 P.2d at 719. Because Haight has not met her burden to show she has
standing to bring a claim, her complaint for declaratory judgment seeking an injunction was
properly dismissed by the district court..
   D. Attorney fees on appeal.
       Given the particular circumstances of this appeal, we conclude that ITD is entitled to
costs and attorney fees under Idaho Appellate Rule 11.2.
       We construe Idaho Appellate Rule 11.2 the same way as Idaho Rule of Civil Procedure
11(a)(1) because the rules have virtually identical wording. Sim v. Jacobson, 157 Idaho 980, 986,
342 P.3d 907, 913 (2015) (citing Flying A Ranch, Inc. v. Bd. Of Cnty. Comm’rs for Fremont
Cnty., 156 Idaho 449, 454, 328 P.3d 429, 434 (2014)). We have construed both Idaho Rule of
Civil Procedure 11(a)(1) and Idaho Appellate Rule 11.2 as follows:
                      The attorney’s or party’s signature on a document constitutes two
               substantive certifications: (a) that to the best of the signer’s knowledge,
               information, and belief after reasonable inquiry it is well grounded in fact
               and is warranted by existing law or a good faith argument for the
               extension, modification, or reversal of existing law, and (b) that it [the
               document] is not interposed for any improper purpose. Both certifications
               must be accurate in order to comply with the rule. If either of them is not
               accurate, then the document would be signed in violation of the rule.

Flying A Ranch, Inc., 156 Idaho at 453, 328 P.3d at 433 (emphasis in original) (internal
quotations and citation omitted).
       In other words, attorney fees can be awarded as sanctions when a party or attorney
violates either (a) the frivolous filings clause, or (b) the improper purpose clause. Sims, 157
Idaho at 987, 342 P.3d at 914. “[A] party becomes subject to the rule the moment they sign a
notice of appeal.” Id.; I.A.R. 11.2. Pursuant to Idaho Appellate Rule 11.2, this Court may, sua
sponte, award attorney fees if we deem it appropriate. State v. Keithly, 155 Idaho 464, 468, 314
P.3d 146, 150 (2013); Bettwieser v. New York Irrigation Dist., 154 Idaho 317, 330, 297 P.3d
1134, 1147 (2013).
       In this case, we have determined that Haight’s appeal is frivolous. This is because
Haight’s claims are not well grounded in fact, nor are they warranted by existing law. First,
Haight’s appeal contains little in the way of legal argument or authority. Haight’s counsel, by

                                                12
failing to add any new analysis or authority to the issues raised below, simply asks this Court to
second-guess the district court’s discretionary decision on Rule 56(d) and the court’s ruling on
summary judgment, which Haight’s counsel chose not to oppose during oral argument below.
Second, Haight’s counsel was less than diligent in the trial court, and then did not bother to
appear at oral argument before this Court. Haight’s attorney unnecessarily and needlessly
increased the costs of the litigation and wasted judicial resources. For all of these reasons, an
award of costs and attorney fees is appropriate.

                                       VI. CONCLUSION
       We affirm the district court’s order granting summary judgment in favor of ITD.
Additionally, pursuant to Idaho Appellate Rule 11.2, we award sanctions against Haight’s
counsel, G. W. Haight, for costs and attorney fees incurred by ITD on appeal.


       Chief Justice BURDICK, Justices JONES, HORTON and BRODY, CONCUR.




                                                   13